Citation Nr: 1021081	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left plantar 
fasciitis.

2.  Entitlement to service connection for right plantar 
fasciitis.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right hip tendonitis.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2000 to May 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The claims file was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania.  

The issues of (1) entitlement to service connection for 
lumbosacral strain, and (2) entitlement to an initial 
evaluation in excess of 10 percent for the service-connected 
right hip tendonitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed with plantar fasciitis during 
active service; she experienced continuous post-service 
symptoms; and the weight of the competent evidence is at 
least in relative equipoise on the question of whether the 
currently diagnosed right and left foot plantar fasciitis are 
related to the in-service diagnosis.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by left plantar fasciitis is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by right plantar fasciitis is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations require that upon the 
submission of a substantially complete application for 
benefits VA must notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the present case in light of the above criteria, 
and in view of the favorable disposition, the Board finds 
that all notification and development action necessary to 
render a fair decision on the issues of service connection 
for right and left plantar fasciitis has been accomplished.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for a bilateral foot disorder claimed as plantar 
fasciitis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

The Board finds that by extending the benefit of the doubt to 
the Veteran service connection is warranted for plantar 
fasciitis of the left and right foot. 

The Veteran's service treatment record (STR) includes a March 
2000 treatment note, which reports that a bone scan showed 
stress changes in the bilateral lower extremities, including 
the feet.  The impression was overuse disorder.  The next 
month, in April 2000, the Veteran returned for treatment with 
complaints of numbness and tingling in the right foot for one 
month since field exercises.  She reported having no injuries 
and her boots fit "OK".  Physical examination showed 
decreased sensation in the first three toes and pes planus.  
The assessment was transient neurapraxia; the Veteran was 
advised to get arch supports. 

Over one year later, in May 2001, the Veteran underwent a 
second bone scan.  It revealed a mild degree of bilateral 
plantar fasciitis.  The Veteran also sought treatment in 
January 2002, during which a physical examination showed 
moderately low arch with minimal pronation in stance; normal 
hindfoot motion.  

During her December 2002 service separation physical 
examination, clinical evaluation of the feet was "normal," 
with normal arch and asymptomatic feet.  The Veteran denied 
foot trouble, impaired use of the feet, swollen or painful 
joints, and bone, joint, or other deformity.  

Shortly after her May 2003 service separation, the Veteran 
sought private (non-VA) treatment in October 2004.  At that 
time, physical examination showed unremarkable feet.  

Similarly, the Veteran underwent a VA examination in November 
2004.  The Veteran described symptom onset in 2002.  She 
reported symptoms when walking more than 1/2 mile, but she 
last experienced the symptoms in the spring 2003.  On 
physical examination, the VA examiner found no tenderness to 
palpation over the plantar fascia; normal arches; and no 
forefoot, midfoot, or Achilles malalignment.  The VA examiner 
also observed that the Veteran's gait was normal.  The VA 
examiner's assessment was that there was no evidence of 
chronic plantar fasciitis at that time. 

In support of her claim, the Veteran wrote in January 2007 
that her feet did not hurt on the day of the November 2004 VA 
examination, but that her feet were "in horrible shape" since 
her service.

Consistent with the Veteran's January 2007 assertions, a 
private physical therapy note from October 2005 reveals that 
she complained of symptoms, including foot pain, since the 
year 2000.  On physical examination, the physical therapist 
found that the Veteran had high arch bilaterally, and tender 
to palpation bilateral plantar fasci.  The assessment was 
bilateral plantar fasciitis.

Also, a June 2008 VA psychology note shows that the Veteran 
complained of chronic foot pain since service.  

In summary, the evidence establishes that the Veteran was 
diagnosed with plantar fasciitis during service, and she has 
credibly and competently asserted that she has had symptoms 
since service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 
F.3d at 1376-77.    Plus, the medical evidence shows that she 
is currently diagnosed with the disorder.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

The Board recognizes that November 2004 VA examiner found no 
evidence of chronic plantar fasciitis at the time of the 
examination.  The examiner's findings, however, address the 
degree of disability of the disorder, which is an issue that 
must be addressed when assigning an initial disability 
rating.  

For these reasons, the Board finds the evidence to be at 
least in a state of relative equipoise in showing that the 
Veteran currently has right and left plantar fasciitis that 
was as likely as not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Therefore, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  



ORDER

Service connection for left plantar fasciitis is granted.  

Service connection for right plantar fasciitis is granted.  


REMAND

Upon review, the Board finds that the claim of service 
connection for lumbosacral strain and the claim for an 
increased initial evaluation for the service-connected right 
hip tendonitis, must both be remanded for further 
development.

With regard to the claim of service connection for 
lumbosacral strain, a new VA examination is necessary.  The 
Veteran's service treatment record (STR) shows that she was 
diagnosed with lumbar strain in April 2001.  Later in April 
2001, she was again treated for complaints of low back pain 
[and hip pain] for 4 days with no history of trauma to the 
back.  The Veteran reported that she heard and felt a popping 
in the back.  The assessment was [unreadable] low back pain.  
The STR then shows that during her December 2002 service 
separation examination, clinical evaluation of the spine was 
"normal," and the Veteran denied recurrent back pain or any 
back problem.  

Following her May 2003 service discharge, the Veteran 
submitted her claim of service connection in July 2004.  She 
wrote that she had low back pain due to a hip fracture.  In 
connection with her claim, she underwent a VA examination in 
November 2004.  During the examination, the Veteran reported 
having low back pain not associated with left hip pain.  She 
indicated that the low back pain started in 2002; currently 
she had tightness with on repetitive use.  The VA examiner 
noted that the low back pain and hip pain did not coincide.  
The Veteran denied a history of low back trauma.  On physical 
examination, the VA examiner found that the Veteran was 
pregnant, but otherwise had "amazingly normal" range of 
motion in the low back.  There was also no tenderness to 
palpation, no abnormal curvature, no spasms, and normal 
sensation.  The VA examiner diagnosed lumbosacral strain, 
which she noted was a separate problem, unrelated to the 
right hip.

More recent evidence, such as an April 2008 VA emergency 
department note, shows that the Veteran reported a primary 
medical history to include arthritis of the back.  

In short, the evidence shows that that Veteran was diagnosed 
with lumbar strain during service, and there is an indication 
that she may have a current disability associated with the 
in-service lumbar strain.  The record, however, does not 
contain sufficient competent evidence upon which the Board 
can make a decision.  In particular, the evidence is unclear 
as to the current nature of any low back disorder.  The 
November 2004 VA examiner diagnosed lumbosacral strain, but 
in light of the examiner's normal findings upon physical 
examination, it would appear the diagnosis was merely 
recitation of the Veteran's prior history.  Moreover, the 
more recent evidence notes the Veteran's report of a history 
of arthritis, but the record contains no X-rays confirming 
the diagnosis.  Remand is thus necessary to address the 
current nature of any current low back disorder.  

Additionally, remand is necessary to obtain a nexus opinion.  
The November 2004 VA examiner addressed whether the 
lumbosacral strain is related to the service-connected hip 
disorder, but the examiner did not offer an opinion as 
whether the low back disorder is otherwise etiologically 
related to the Veteran's service.  Accordingly, a remand for 
a VA examination is necessary to address this issue.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

With regard to the claim for an increased initial evaluation 
for the service-connected right hip tendonitis, the Veteran 
last underwent a VA examination in November 2004.  The 
subsequent outpatient treatment records show that she has 
continued to complain of hip pain, but the records do not 
include medical findings expressed in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Accordingly, remand is necessary to afford the 
Veteran a new VA examination to determine the current 
severity of the service-connected right hip tendonitis.  See 
38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability, such as when the evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
advising her of the information and 
evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should also 
request that the Veteran provide the 
names, addresses, and approximate dates of 
treatment for all health care providers 
who may have additional records pertinent 
to her claims.

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the 
Veteran not already associated with the 
claims file.  All records obtained must be 
associated with the claims file.  Further, 
all attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of any unsuccessful efforts 
in order to allow her the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed lumbosacral strain.  

The entire claims file, including a copy 
of this remand, must be made available to 
the examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  

Based on the examination results, the 
examiner should provide a current 
diagnosis and specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has a low 
back disorder that had its onset or is 
otherwise etiologically related to her 
service.  

If the examiner determines that the 
Veteran does not have a current low back 
disorder that had its onset during her 
active service, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the Veteran 
has a low back disorder caused or 
permanently worsened beyond the natural 
progression of the disorder as a 
consequence of a service-connected 
disorder, to include right and left knee 
patellar femoral pain syndrome and right 
hip tendonitis.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative 
that the examiner offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions.  

4.  The RO should also schedule the 
Veteran for a VA examination to determine 
the current nature and severity of the 
service-connected right hip tendonitis.  
The pertinent evidence in the claims file, 
including with a copy of this remand, must 
be made available to the examiner for 
review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the results of 
the examination, the examiner should 
provide an assessment of the current 
nature and severity of the Veteran's 
service-connected right hip tendonitis. 

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Also, specific 
references to the Veteran's claims file, 
including all pertinent medical records, 
and the Veteran's own assertions should be 
provided, as appropriate.  

5.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claims in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and her 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


